Earl Warren: Number 157, Parden et al, Petitioner, versus Terminal Railway of the Alabama State Docks Department et al. Mr. Darby you may continue your argument.
Wills C. Darby: Mr. Chief Justice, may it please the Court. In all cases that we have found, where the question of immunity of a state from suit has been raised in the federal courts involving a private citizen, either of that particular state or of a sister state, all of these cases arise under the constitution and laws of the United States. It would actually be impossible to have the case -- it did not so arise where a citizen was involved due to the fact that there would be no diversity of citizenship between a state and any of the citizen as they state itself has been held by this Court not be a citizen. Therefore, all cases which we have cited and all the cases decided by this Court are in point insofar as the question arises out of the constitution, the laws of the United States. The -- we -- we do not think and we submit that there is nothing as well known in the law, in this country insofar as the proposition which we argued before the Court today and that is that a state can not be sued in a federal or any other court without it's consent. Some examples of the cases of this Court that show the extent of that well bounded rule, we submit are some of these. In Beers versus Arkansas, the state had enacted a law that allowed it to be sued in its own court. A suit was filed in the court, thereafter -- and after the suit was filed, the state changed this law and the court -- a court there held, the state court held that the immunity was thereby -- well, the waived ones was taken back and this Court affirms saying that the court that rather that the state had a right to change it's own law with respect to immunity even after a suit was filed as they had an unconditional right to withhold the waiver of their immunity. In the case of Ford Motor Company versus Department of Trade Real Estate of Illinois, the plea of immunity was raised for the first time in this Court that had not been raised below. The Court found that by entering into the suit and trying it on its merits below, the state did not wave its immunity due to the fact that the Attorney General of the state did not have the power to waive the immunity of the State of Illinois. In the case of Missouri versus Fitts which we submit is just as strong as the case here or at least for the appellant was a case where the state court supposedly was interfering with the jurisdiction of a federal court. And the lower federal court issued an injunction against the state from proceeding in its own courts in connection within a state. There again, this Court held that the judicial power of the United States did not extend to a suit by a citizen against the state and therefore it could not be used even to protect the judicial power of the United States. We submit that the same is true insofar as Congress is concern here.Congress does not have the power we submit to enlarge the judicial power of the United States either directly or indirectly and thereby require a state to be sued or as a condition of doing anything in the state would otherwise have the right or privilege not to do. And we submit that that is true even assuming that Congress could prohibit a state from engaging in interstate commerce by railroad. We -- we particularly urged upon the court that this Court should not determine on the record here and on the act of Congress, that Congress intended in any matter whatsoever to condition states engaging in the operation of a common carrier by rail upon it's submission to sue. That would open a door that would in fact destroy a state's immunity from suit because if Congress has a power to condition the states engaging in the operation of a common carrier by rail on the states subjecting itself to suit, certainly it would have the same power in connection with the -- with a highway. It would have the same power with the connection of the state using an instrumentality of commerce. The --
Arthur J. Goldberg: (Inaudible) constitutionally might expressly so condition?
Wills C. Darby: I do not think that Congress could constitutionally express such a condition insofar as a state is concern. And the reason for that is that a state's immunity from suit is something founded in the constitution and whether it's considered a privilege or a right. And this Court has described it as a right that Congress cannot take away a right as a condition of doing something if they -- a body would otherwise have the right to do. That leaves us to the series of cases by this Court where a state though it has the power to exclude a foreign corporation entirely from doing business within the state, the state does not have the power to require the corporation to waive a constitutional right or privilege that it might otherwise have as a condition of doing that. And this Court, in the Hanover case where it declared the first Employer's Liability Act unconstitutional based its decision in part specifically on that ground because the court found that at that time, the Act covered the employees while they were not engaged an interstate commerce. And the court said that Congress did not have the constitutional power to extend under the Commerce Clause and take away or extend itself outside of the Commerce Clause and take something away that the parties otherwise had a right to do. Here, we have a constitutional provision. Or for at least, its so interpreted and the Eleventh Amendment that adds weight to it and shows that the -- the people as well as the courts and Congress have particular said that Congress has no such power under any circumstance and the words as used by this Court, they say the whole sum of the judicial power of the cost of the state for the Federal Government does not extent to a suit by a citizen against his owns state or by a sister state. So Congress can't add to the constitution even if it desired to do so by way of --
Byron R. White: But that's just a --
Wills C. Darby: -- petition or otherwise.
Byron R. White: You have to do a little construing before you can make your statement so confidently. You have to first exclude from the judicial power vested in the federal courts the kind of cases that you are talking about.
Wills C. Darby: Well we -- we have Congress or the court has conserved most every type of case we submit. Hans versus Louisiana was a constitutional question, it was a question of the impairment of contract which goes right to the heart of the constitution. You have Ex parte New York that was an admiralty case involving the admiralty and maritime jurisdiction of the federal courts. And there again, the court held that even though at the admiralty and maritime jurisdiction, one specifically included in the constitution that it was not going to hold that the state could be sued under the admiralty and maritime jurisdiction of the federal courts. And we submit that in substance, this Court has already held that it is all inclusive. The court has not held on the question of a condition other than in the Hanover case and it was not classified as a condition there.
Byron R. White: How about the suits for the United States?
Wills C. Darby: Well, we have no question about the suits about the United States.
Byron R. White: And why -- and why -- why not?
Wills C. Darby: In United States versus Texas many, many years ago, this Court held that United States could bring a suit because the United States would not be covered in the Eleventh Amendment and it's --
Byron R. White: Because of -- because they could condition -- because they could -- they could condition entry upon the -- this was consent by the states to -- when they entered the union?
Wills C. Darby: I don't think it was based on -- I'm sure that it was consent because everything in the constitution itself would be based on consent by the states or at the time that either entered or when the constitution was written.
Byron R. White: But that assumes the constitution said something about this.
Wills C. Darby: That's true. But what the -- but you have a direct prohibition in the constitution and the Eleventh Amendment and it's been interpreted although by this Court to include any other type of suit in suits brought by a citizen against his own state. Because the court says that was unheard of in the law at the time the constitution was adopted and the court as late as 1934 in Monaco versus Mississippi. Again reiterated that that was something it was unheard of in the common law and that he did -- and that the whole sum again of the judicial power of the United States just did not extend to such a suit.
William J. Brennan, Jr.: Congress authorized a suit in the name of the United States on behalf of the employees of your -- of your railroad under the FELA?
Wills C. Darby: I -- I perhaps Congress could. We submit that Congress has nothing --
Byron R. White: Well that's true in the Safety Appliance Act. That's already been --
Wills C. Darby: In safe --
Byron R. White: That's already been decided then.
Wills C. Darby: That -- there's no question about the Safety Appliance Act with the -- in the Safety Appliance Act it specifically provides that the suit maybe maintained by the United States --
Byron R. White: Yes.
Wills C. Darby: -- for the forfeiture.
Byron R. White: Yes.
Wills C. Darby: And we have no question about the right of the United States to sue a state. No question about the fact that another state could sue a state. And I think that is definitely in our constitutional system. Otherwise, there would be no control over the states. I presume that the United States didn't have the file would go in and sue them in the court and have a judgment then they will be required to follow. But Congress here has not -- did not deem fit to bring that conclusion about. And perhaps --
Byron R. White: (Inaudible) in here technically speaking, and then you just have a defense.
Wills C. Darby: Frank -- frankly, I don't know whether this jurisdiction or not that says that the whole sum of this -- of the judicial power shall not be so construed. Now what -- whether it is actually jurisdictional or whether it is a question of a plea coming in that's an absolutely plea when you bring it in. I frankly cannot say but I realized that you cannot create jurisdiction by consent. And if that stands on the basis on the bottom that you have to say that there would be jurisdiction. We -- we would submit this before the court, it would determine that Congress here has held that the state has intended that a state could be sued under the Federal Employers' Liability Act. And there are things that should be considered and we think Congress would've have considered them and get the issue ever been brought before Congress. Insofar as the United States is concerned, you have the Federal Tort Claims Act there. Of course you have a -- Congress has held that you do not have a jury. Certainly, they would enter to the same consideration if a state was going to be subject to suit.
Byron R. White: (Inaudible) ICC?
Wills C. Darby: Yes, it does.
Byron R. White: Its certificate --
Wills C. Darby: It -- it holds a certificate, it keeps its accounting. It files reports with the ICC --
Byron R. White: You don't think the Interstate Commerce Commission have the condition to granting a certificate. But insists that the railroad answer up to -- submit itself to the same regulatory -- the regulatory scheme of the United States.
Wills C. Darby: We submit that it could not if it -- if it attempted to do so, we would probably have another case in this Court if this Court would consent to hearing the case.
Byron R. White: But it hasn't been done in this case.
Wills C. Darby: It has not been done in this case. There has been no question about it. We also pay taxes to the -- under the Carrier Act and we comply with all of the other federal regulations. We do it voluntarily we submit rather than through force. We have been called into Court for violation of the Safety Appliance Act and we defended those cases on merits.
Byron R. White: You mean, you wouldn't have to get a certificate to the ICC (Inaudible)
Wills C. Darby: Oh, we submit -- I -- I think we would have to -- have to have a certificate from the ICC. But if the ICC refused a certificate on the basis of -- of the state consenting to be sued, we would come into Court on the basis that that was beyond the powers of the ICC. But that is another point in connection with that question we submit and that is it. If -- if Alabama is to be subjected to sue in connection with the operation of the railroad, it should first have forewarning that that is going to be true because it might be very well that the state would decide that it didn't care to engage in the business of interstate commerce by rail if that would subject it to sue. Now, that's one reason we say that there's been no waiver here. We've got no opportunity not to engage in it knowing what might happen to us.
Byron R. White: (Inaudible) of the grievance settled this by the Adjustment Board or not?
Wills C. Darby: We -- we bargained with our unions. We have always settled our disputes with them without having a decision to run it by the Board. I would -- that that's as far as we've had to go so far. If the question came, I'm sure that we do go. We have been to Chicago and had cases submitted to the Board. Fortunately, the union decided after we arrived in Chicago that perhaps we were right and they withdrew the grievances.But we didn't put up any fight about going. Nor did we allege that they did not have jurisdiction.
Byron R. White: Who went -- who went to the Board (Inaudible) the states? The union or you?
Wills C. Darby: The union went to the board in four more cases. We have also been to the board insofar as they -- a reopen of the contract. That would be the National Mediation Board as distinguished from the Railroad Adjustment Board. But we've also invoked their services.
William J. Brennan, Jr.: Could you tell me just briefly something of the state remedy where these injured employees you mentioned yesterday, there is a state remedy, is there?
Wills C. Darby: That is correct.
William J. Brennan, Jr.: And what -- what makes it sure that liability without fault (Inaudible)
Wills C. Darby: It is a work that the -- Alabama Supreme Court has described it as a Workmen's Compensation Act for state employees and it is liability without fault. It would -- it goes before what's known as the State Board of Adjustment. And the State Board of Adjustment as a -- was a statutory rule largely that it awards to employees in substance would be in the same amount as would be awarded for the same type of injury if they were a private employee.
William J. Brennan, Jr.: You mean, employee has to prove only that he was injured in the course of the employment?
Wills C. Darby: That would be the only proof required there.
William J. Brennan, Jr.: And nothing in the way of negligence or fault or otherwise?
Wills C. Darby: Nothing -- no question of negligence or fault. It is in substance the same thing that the United States has established for its own employees.
William J. Brennan, Jr.: But if I (Inaudible) -- except I gather from what you said that the schedule of award is the same schedule that would define private employment.
Wills C. Darby: That's correct. The -- the Private Act and something is made of that in our opponent's brief, they say that the Private Act says that it does not apply to persons engaged in interstate commerce which is true. But, it does not affect the remedy insofar as the state employee is concerned because there again, the Act does not apply to the -- to the state employee but the -- the remedy is set up through the Board of Adjustment and the amount is determined by those schedules. And of course they change from time to time always up.
Byron R. White: But this is an administrative remedy.
Wills C. Darby: It is an administrative remedy.
Byron R. White: And is it subject to court review?
Wills C. Darby: It is not subject to court review. Our cases have been brought --attempting court review but they have not had any success so -- so to speak.
Byron R. White: This is different from Workmen's Compensation.
Wills C. Darby: Well no -- Workmen's Compensation Act, yes it is different. The amount of the award is the same as the Workmen's Compensation Act. Its probably subject to about the same review as an employee of the Federal Government who is injured and seeks compensation under the Federal Employees' Compensation Act.
Arthur J. Goldberg: (Inaudible)
Wills C. Darby: That is the way we understand it and from the decision of this Court in the (Inaudible) case that it would not apply. Now, actually whether the Federal Government runs any railroads or not, I don't know. I know that they do have railroad engines and they run them on their arsenals and things of that type but whether or not they would be considered a common carrier that is taking good from other persons, we don't know. Thank you.
Earl Warren: Mr. Rives.
Al G. Rives: Mr. Chief Justice, may it please the Court. With reference to the matter that Mr. Justice White was discussing with Mr. Darby about this remedy under the State Board of Adjustment, that -- that Act says that the rules of Chapter 5 of Title 26 of the Court of Alabama as to liability are to be filed in claims for personal injury or death of the employees of the State of Alabama or of any of its agencies, commissions, boards, institutions or departments. And then Section 26 says that -- shall not -- that's the Workmen's Compensation Act, shall not be construed or held to apply to any common carrier doing an interstate business while engaged in interstate commerce. So they say that they are providing a remedy for the petitioners under the State Board of Adjustment Act which puts liability on the basis of liability under the Workmen's Compensation Act and the Workmen's Compensation Act specifically excludes coverage to employees of common carriers engaged in state commerce. So we're at their mercy, we have no means of review in any court as he admits.
Arthur J. Goldberg: (Inaudible)
Al G. Rives: I -- I understand that they voluntarily will pay him according to the schedule under Workmen's Compensation Act. And I think the maximum that can be recovered in any kind of a case under that Act is about $90, some odd $100. But, we take this position that -- that these petitioners are under the Federal Employers' Liability Act. And -- and this method of -- of compensating these employees is in violation of the Federal Employers' Liability Act. Section 55 of FELA says, “Any contract, rule, regulation or device whatsoever the purpose of which would be to enable any common carrier to exempt itself from any liability pleaded by the chapter, shall to that extent be void." So -- so this -- this scheme or method that they have devised is absolutely void according to the FELA. Now --
Hugo L. Black: (Inaudible) as though it said that a railroad operated by state when the railroad is up -- for coming here is operated by a state, an injured person shall be allowed to sue the state under this --
Al G. Rives: Yes sir.
Hugo L. Black: -- law?
Al G. Rives: Yes sir. That's our contention, Mr. Justice Black. And referring to Article III of the Constitution --
Hugo L. Black: Would you think that violated the Eleventh Amendment?
Al G. Rives: No, sir. I'll go into that. Referring to Article III of the constitution, the Eleventh Amendment in Hans versus Louisiana, your petitions raised jurisdiction of their case under FELA in the United States District Court on that portion of Article III of the Constitution that extends its judicial power to cases arising under the lowest of the United States. Your petitioners did not base jurisdiction on that portion of Article III that extends judicial power to controversies between a state and citizens of another state. Now, the Eleventh Amendment does not add to or take from the jurisdiction of Article III of the Constitution that extends the judicial power to cases arising under the laws of the United States. It merely undertakes to grant immunity to a state in a case of a citizen of one state suing another state. The Eleventh Amendment does not express it, gives such immunity to the state in a suit commenced by -- against the state by its own citizen. But, the State of Alabama cites Hans versus Louisiana. Well, Hans was a resident or citizen of state of Louisiana. And he brought suit against his own state. It was -- it was on some coupon bonds that -- that's been issued by the State of Louisiana. He -- he sought jurisdiction of the United States Court on the basis that his case arose out of the law of the United States. Because he was going to -- in -- in prosecuting his case, he was going to rely on that part of the constitution about the impairment of contracts to support his case. Of course Hans, this case did not involve a -- a case arising out of the laws of the United States or the Constitution of the United States. That provision in the constitution was never to be used by Hans in support of his cause of action. And that's -- should've the State of Louisiana invoke its con -- its immunity and -- and Hans won. There was no side question involved in Hans.
Arthur J. Goldberg: (Inaudible)
Al G. Rives: Well, I think our position would be much weaker.
Arthur J. Goldberg: (Inaudible)
Al G. Rives: Well, unless we go back to the matter of the State of Alabama when it accepted the Commerce Clause of the constitution completely surrendered its sovereign immunity insofar, that it related to the power of the Congress to regulate interstate commerce. And as we say, that power not only gives the Congress the power to -- to create a legal right but also it gives to Congress the power to create a legal remedy.
Arthur J. Goldberg: (Inaudible)
Al G. Rives: I think that's a matter of -- of immunity rather than -- than jurisdiction or of power. It seems to me like we -- we -- and -- I might say this Your Honor that -- that Hans versus Louisiana and none of the cases following Hans versus Louisiana, involved a case where the cause of action was created by the Congress under power that was delegated to the Congress by the states under the Commerce Clause. And -- and we claim that that's the difference between Hans versus Louisiana and our case and that our -- and that -- and the judicial power to our case comes in the first part of Article III that gives judicial power to a -- a case arising under the law of the United States.
William O. Douglas: (Inaudible)
Al G. Rives: Well, I think that -- that any rights that the State of Alabama would have under the Eleventh Amendment that you've mentioned, it -- it might be called constitutional immunity. But if it is Constitutional Immunity, Mr. Justice Douglas, in Petty, he said this, that when -- when the Court in 1793 held that a state could be sued in the federal court by citizen of another state citing Chisholm versus Georgia. The Eleventh Amendment was passed precluding it. But, this is an immunity which a state may waive. Now, we say this, that if -- if there is any immunity by virtue of the Eleventh Amendment, it could either be surrendered or waived. It's not dealing with a matter of jurisdiction. It's dealing with a manner of immunity. Now, as I say, we -- we contend that the State of Alabama did voluntarily surrender that sovereign immunity that it had from suit in accepting the Commerce Clause. But if it didn't surrender it at the time the State of Alabama accepted the Commerce Clause, then it surrendered it or it waived it later. When a few years ago the State of Alabama adopted an amendment to its own Constitution which authorized the State of Alabama to engage in this type of business and under that Constitutional Amendment, it delegated to the legislature of the State of Alabama the power and the authority to enact appropriate laws for the state to engage in this business and this -- and -- and the people of Alabama by Constitutional Amendment authorized this business. And then -- but they turned it over to the legislature by the amend -- on -- by the Constitutional Amendment. They gave all these power to the legislature then the legislature proceeds to enact statutes that says that the state will operate these -- these facilities through a States Docks Department. And if they do, it should be their duty to negotiate these working agreements on the Railway Labor Act, and that the legislative act says, "And operate this railroad as though it were an ordinary common carriage." Now, we submit that that action of the people of the State of Alabama who delegated it by Constitutional Amendment to the legislature and constituted it either a surrender of sovereignty and supported this manner of -- of interstate commerce. Or if they didn't surrender it, they certainly waived it and then we add on couple of the Constitutional Amendment and the Legislative enact the conduct of the State of Alabama under the Constitutional Amendment and the legislative enactment and what did they do? They -- here are the things they did. They operated the railroad as authorized as a common carriage in the interstate commerce. They actually entered into agreements under the Railway Labor Acts. They did all of these things that Mr. Darby as a representative of the State of Alabama admits even going to the National Railroad Adjustment Board with their grievances. Complying with the regulations of the Interstate Commerce Commission imposed written working conditions in the form of -- of a writing relating to the -- the conditions under which the employees would divulge information relating to -- to cases under the Federal Employees Liability Act. And suits -- all of these things may it please the Court we contend, constitute either a surrender of their sovereignty or their sovereign right of immunity as to --
William J. Brennan, Jr.: (Inaudible)
Al G. Rives: -- yes sir.
William J. Brennan, Jr.: (Inaudible) as I gather, there are other states that operate railroads, I know that California does.
Al G. Rives: Your Honor --
William J. Brennan, Jr.: What -- what have they done about it?
Al G. Rives: Here is what -- they -- the only thing that -- all I know is that -- that this Court and all the courts that had anything to do whether have held this state owned railroad in California under the Federal Safety Appliance Act, the Railway Labor Act and the Court of Appeals of California has held that railroad liable under the Federal Employer's Liability Act. Now, that is the only case --
William J. Brennan, Jr.: That's a state court (Inaudible) --
Al G. Rives: That's -- that's a state appellate court.
William J. Brennan, Jr.: Yes.
Al G. Rives: Now then Louisiana has held that railroad terminal is operated by the City of New Orleans. And the court of Louisiana has held that -- that there under the FELA and the one in Charleston, South --
Hugo L. Black: On what theory (Inaudible)
Al G. Rives: I -- as I recall, on the basis that they engaged in a -- in a -- as a common carrier by railroad interstate commerce they therefore subjected themselves to the FELA. I'm -- I'm not too sure about that but I -- I know that's true of the California case and I think it's true of Lou --
William J. Brennan, Jr.: (Inaudible) statutes, I mean statutory or constitutional provisions in those states which expressly consent the suit under the FELA?
Al G. Rives: I'm not prepared to answer that, Your Honor. You mean of about --
William J. Brennan, Jr.: I'm -- I'm thinking of California Railway (Voice Overlap) --
Al G. Rives: Well, California pleaded -- pleaded that they had no right to -- they had not consented to be sued, or couldn't be sued. They erased all of these things that the State of Alabama has raised it.
Tom C. Clark: Did California court (Inaudible)
Al G. Rives: Yes, sir. That was Maurice versus State.
Byron R. White: What's that? Is that citation in your brief?
Al G. Rives: Yes, sir, it's in our brief. It --
Hugo L. Black: Do you -- do you think if Congress had passed a law which forbids a state to run a common carrier in interstate commerce?
Al G. Rives: I can't answer that, Your Honor.
Hugo L. Black: As I understand your argument, it boils down on the waiver, maybe I was wrong with that, that it's this. Congress passed a law within his power saying if railroads engaged in interstate commerce be operated in certain way and subject to certain suits in courts and that thereafter, the State of Alabama knowing of this law which was the supreme law of the land and suppose it could be, even now, it may not be a good argument. But knowing of this law, it bought a railroad, took a railroad over and decided to run it, the state. And you're saying by that action, it -- which in whole that it waived this right, sovereign immunity or to be sued in the courts because it went into that business knowing and under the supreme law of the United States, it did said that there must be liability.
Al G. Rives: Yes sir.
Hugo L. Black: And that the argument -- and that here if there is not liability on waiver, the Act cannot be carried out at all.
Al G. Rives: That's right.
Hugo L. Black: That's -- (Voice Overlap) --
Al G. Rives: Except that -- unless they surrendered it when they accepted the Commerce Clause.
Hugo L. Black: I believe Judge Brown said that they admit it. What you have here was a case of liability without a remedy.
Al G. Rives: He said what -- what this case presents is a situation (Inaudible) would have a strange annulment -- anomaly of -- of clear legal right with any -- not any effectual means of enforcement.
Hugo L. Black: And what we have is a situation where Congress passed the law, attempted to fix liability on all common carriers without stating whether the state cannot. A state goes into that business.
Al G. Rives: That's right.
Hugo L. Black: Our question is whether by that we can say that it waived its right not to be sued under the Eleventh Amendment.
Al G. Rives: Well, we think they surrendered their sovereign right of immunity and they also waived it under the facts and authorities that we cited in our brief Mr. Justice Black.